Citation Nr: 1633170	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-06 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for arthritis of the hips, elbows, wrists and shoulders.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for sleep apnea.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this matter for additional development in March 2013.  Pursuant to the remand, additional VA treatment records were associated with the record in May 2015.  The Board is satisfied there was substantial compliance with its remand orders with respect to the claim being decided.  Stegall v. West, 11 Vet. App. 268, 271.

The March 2013 Board decision considered the issue of entitlement to service connection for peripheral neuropathy of the upper extremities.  Subsequently, a January 2014 rating decision granted service connection for diabetic neuropathy of the right upper extremity and a May 2015 rating decision granted service connection for peripheral neuropathy of the left upper extremity.  The grant of service connection for peripheral neuropathy of the upper extremities constitutes a full grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, that issue is no longer before the Board.

The issues of entitlement to service connection for a bilateral knee disability, service connection for arthritis of the hips, wrists, elbows and shoulders and service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has PTSD as a result of fear of hostile military activity while on active duty.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In light of the favorable disposition of the claim for service connection for PTSD, the Board finds that no further notification or assistance is necessary with respect to that claim, and that deciding the appeal at this time is not prejudicial to the Veteran.

Analysis of Claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Psychoses, but not other acquired psychiatric disorders, are listed as a chronic condition under 38 C.F.R. § 3.309(a).  Therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to the claims for service connection for other acquired psychiatric disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When an injury is incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389, 393 (Fed.Cir.1996).  While service connection for a combat-related injury may be based on lay statements alone, the competent and credible evidence must still show a current disability and a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402   (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996) (holding that U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA regulations related to PTSD claims were revised to provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  The term "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3) (effective from July 13, 2010).

The Veteran asserts that he has PTSD as a result of incidents in active service. 
In a July 2003 written statement, the Veteran reported that his unit came under attack in Pleiku when they were taking apart a bridge.  He noted that they had to scramble for cover, and part of a bridge beam was dropped on his right pinky finger, severing it.  

In February 2010, the Veteran submitted a statement alleging that he has PTSD due to a fear of hostile military or terrorist activity.  

The Veteran had active service from November 1965 to October 1968. The Veteran was in Vietnam from April 1966 to April 1967.   Service treatment records do not reflect complaints or findings of a psychiatric disorder.  

Post-service VA treatment records dated in June 1980 shows that the Veteran reported recurring nightmares of Vietnam experiences.  He scored in the moderate combat stress range on a combat questionnaire.  No psychiatric diagnoses were noted.

The Veteran had an initial evaluation for PTSD in March 2011. The Veteran reported that his finger was cut off while he was in Vietnam.  The Veteran reported that he worked with a unit that had to go in and clear the jungle so that infantry could move into camp.  He reported that his unit was hit by sniper fire, and he was scared.  The Veteran also reported another incident in which he was hit by sniper fire when he was in the shower.  The examining psychologist opined that the Veteran did not meet the criteria for a diagnosis of PTSD or any other mental disorder at that time.  

A VA treatment records dated in March 2014 reflects that a VA physician diagnosed PTSD.

A VA psychology assessment dated in November 2014 noted that the Veteran reported an increase in anxious and depressive symptoms in the last few months.  He complained of nightmares related to Vietnam a couple of times a week.  A psychologist diagnosed unspecified trauma and other stressor related disorder.  The psychologist noted that a diagnosis of PTSD was suggested. 

VA outpatient treatment records dated in March 2015 show that the Veteran reported ongoing PTSD symptoms.  The treatment record noted a diagnosis of PTSD.  The treatment record noted that significant factors included exposure to war.  A VA psychologist recommended cognitive processing therapy, and the Veteran completed several sessions of cognitive processing therapy for PTSD.   

In this case, the Veteran has reported incidents of sniper fire in service.  The RO was not able to verify the Veteran's stressors.  Although each incident was not verified, he has been consistent in reporting that he came under sniper fire several times in service.  In several statements in support of his claim, he reported that he lost part of his pinky finger when his unit came under fire while taking apart a bridge.  Service treatment records show that the Veteran was treated for a partial avulsion of the right fifth finger in January 1967.  Based on this evidence,  the Board finds that there is credible evidence of an in-service stressor relating to fear of hostile military or terrorist activity. 

Under the revised PTSD regulations, the evidence of record establishes that the Veteran's claimed PTSD stressor relates to a fear of hostile military or terrorist activity.  In March 2015, a VA psychologist diagnosed the Veteran with PTSD related to exposure to war.  Therefore, resolving all doubt in the Veteran's favor, the Board concludes that the criteria for service connection for PTSD are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is granted. 


REMAND

Additional development is warranted with regard to the claims for service connection for disability of the knees, arthritis of the hips, wrists, elbows and shoulders, and service connection for sleep apnea. 


Service Connection for Knee Disability
and Arthritis of the Hips, Wrists, Elbows and Shoulders

The Veteran asserts that he sustained injuries of his joints due to jumping off of heavy equipment during service and carrying an M-14 and pouches of supplies.  See Hearing Tr. at 8.

The Board previously remanded the claims for service connection for a bilateral knee disability and arthritis of the hips, wrists, elbows and shoulders in order to obtain a VA examination.  The Veteran was afforded a VA examination in November 2013.  The examiner opined that the claimed disabilities are less likely than not related to service.  The examiner stated that there are no injuries noted in service, no pain in service to any of these joints and the separation examination is silent for joint issues.  The examiner did not address the Veteran's assertion of injury to his joints due to jumping off of heavy equipment and carrying supplies.  The examiner also did not address the separation examination, indicating that the Veteran reported leg cramps.   

An adequate VA medical examination must consider the Veteran's pertinent medical history.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  An examination is inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion for the claimed disabilities. See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

A remand is necessary to obtain an addendum opinion which addresses the Veteran's contentions and his complaint of leg cramps on the separation examination.  

Service Connection for Sleep Apnea

In the prior remand, the Board instructed the RO to schedule the Veteran for a VA examination for sleep disorders.  The examiner was asked to provide an opinion as to whether a current sleep disorder had its onset in service or is otherwise causally related to service.  The examiner was asked to provide an opinion as to whether current sleep apnea is at least as likely as not proximately due to, or aggravated by, service-connected diabetes mellitus or any other service-connected disability. 

VA examination in May 2013 and November 2013 did not include opinions regarding the etiology of sleep apnea.  In January 2014, a physician at the AMC reviewed the claims file and provided a  medical opinion regarding sleep apnea.  The examiner opined that sleep apnea is less likely than not proximately due to, or aggravated by, a service-connected disability.  The examiner reasoned that he was unable to find any study that shows that diabetes mellitus can cause sleep apnea.   In light of the grant of service connection for PTSD in the decision above, a remand is warranted to obtain an addendum opinion from the VA examiner.

Supplemental Statement of the Case

The most recent supplemental statement of the case was issued in January 2014.  Since that time, additional VA outpatient records  were added to the record.  The AOJ should ensure that any subsequent supplemental statement of the case considers all evidence associated with the claims file since January 2014.  38 C.F.R. §§ 19.31, 19.37 (2015). 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the November 2013 VA examination.  The claims file must be made available to the examiner for review prior to the examination, and the examination report should indicate that the claims file was reviewed.  A new examination should only be scheduled if the examiner determines that it is necessary.  The examiner should:

a) Provide an opinion as to whether it is at least as likely as not that a current bilateral knee disability, and/or arthritis of the hips, elbows, wrists and shoulders had its onset in service or is otherwise causally related to service.  

With respect to these disabilities, the examiner should consider the Veteran's testimony of jumping off heavy equipment and carrying supplies.  

The examiner should address the complaint of leg cramps noted on the separation examination in June 1968.

b) The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.  

2.  Obtain an addendum opinion from the physician who provided the January 2014 opinion regarding sleep apnea.  The claims file must be made available to the examiner for review prior to the examination, and the examination report should indicate that the claims file was reviewed. 

The examiner should provide an opinion as to whether obstructive sleep apnea is at least as likely as not (50 percent or greater likelihood) proximately due to, or aggravated (permanently worsened) by, service-connected PTSD.

3.  Thereafter, readjudicate the claims.  If any benefit sought remains denied, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC), which includes consideration of all evidence received since January 2014.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


